Citation Nr: 0028674	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1. Entitlement to a compensable rating for hearing loss of 
the right ear.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).

3.  Entitlement to an effective date prior to February 27, 
1992, for the assignment of a 10 percent evaluation for 
service connected tinnitus, to include the issue of whether a 
notice of disagreement was timely filed.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1945 to 
July 1947.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) by rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The procedural history of this case is complicated and 
is described in detail below.

REMAND

Relevant procedural history

By an October 1996 rating decision, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable rating effective from February 27, 1992.  By 
the same rating decision, the RO also granted service 
connection for tinnitus of the right ear with right ear pain 
and assigned a noncompensable rating effective from February 
27, 1992.  Subsequently, the veteran perfected appeals 
concerning the ratings assigned for these service connected 
disabilities, and testified before a local hearing officer 
concerning increased ratings for both disabilities in April 
1997.

By an August 1997 rating decision, the RO confirmed a 
noncompensable rating for hearing loss of the right ear and 
increased the rating for tinnitus, assigning a 10 percent 
rating effective from February 27, 1992 and classifying the 
disability as tinnitus.  The veteran was provided notice of 
this rating decision and of his appellate rights in a 
September 1997 letter.  

In a February 1998 letter, the veteran's representative 
indicated disagreement with the effective date assigned by 
the RO for the grant of benefits, but did not specify for 
which disability he was seeking an earlier effective date.   

In an April 1998 statement of the case, the only issue 
referenced by the RO was the effective date assigned for the 
10 percent rating for tinnitus.  

In a letter and substantive appeal filed in May 1998, the 
veteran and his representative argued solely for an earlier 
effective date concerning the service connected hearing loss 
of the right ear.  Tinnitus was not mentioned in these 
documents.  

During a local hearing in March 1999, the issue of an earlier 
effective date for service connected tinnitus was initially 
mentioned, but the veteran's representative later stated that 
the veteran was seeking an earlier effective date for an 
"audiological condition."  During this hearing and in a 
June 1999 Form 9, the veteran appeared to use the terms 
"hearing loss" and "tinnitus" interchangeably.

In a May 1999 supplemental statement of the case, the RO 
continued to deny an earlier effective date for service 
connection for tinnitus.  

Entitlement to a compensable rating for hearing loss of the 
right ear; Entitlement to a rating in excess of 10 percent 
for tinnitus, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).

With regard to both of these claims, the Board notes that in 
September 2000, VA medical records were associated with the 
claims file.  These records reflect outpatient treatment the 
veteran received for hearing loss between February 2000 and 
July 2000, and also includes the reports of VA audiology 
tests conducted in February 2000 and June 2000.  New evidence 
must be considered by the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless the right is waived in writing.  38 C.F.R. § 
20.1304(c) (1999).  Neither the veteran nor his 
representative has waived prior RO review of these documents 
and therefore the documents must be returned to the RO for 
initial consideration.

The veteran is currently assigned a 10 percent rating for 
tinnitus under Diagnostic Code 6260, the highest evaluation 
available under the rating criteria.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).  To the extent that the 
veteran is still seeking a higher rating for his tinnitus, 
the RO needs to consider his entitlement to an extraschedular 
rating.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.  In this 
regard, the RO should notify the veteran that he is 
responsible for furnishing evidence, including any employment 
records, which would reflect that his tinnitus, standing 
alone, causes marked interference with employment or has 
required frequent periods of hospitalization. See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

Entitlement to an effective date prior to February 27, 1992, 
for the assignment of a noncompensable evaluation for service 
connected hearing loss of the right ear

As noted above, in its October 1996 rating decision, the RO 
granted service connection for hearing loss of the right ear 
and tinnitus, effective from February 27, 1992.  In a 
February 1998 letter, the veteran's representative appeared 
to indicate disagreement with the effective date assigned by 
the RO, but did not specify which disability was in question.  
Affording the veteran every benefit of the doubt, the 
undersigned finds that this statement may be considered a 
valid notice of disagreement concerning the effective date 
for the assignment of a noncompensable rating for service 
connected hearing loss of the right ear.  However, the 
question arises as to whether this notice of disagreement was 
timely filed.  The RO should issue a supplemental statement 
of the case on this issue, and the veteran must be given the 
opportunity to respond.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  A substantive appeal is required if the Board 
is to consider this matter.

Entitlement to an effective date prior to February 27, 1992, 
for the assignment of a 10 percent evaluation for service 
connected tinnitus, to include the issue of whether a timely 
notice of disagreement was filed.

To recap, by the October 1996 rating decision, the RO 
assigned an effective date for service connection for 
tinnitus from February 27, 1992.  The veteran was provided 
notice of this rating decision and of his appellate rights in 
a September 1997 letter.  In a February 1998 letter, the 
veteran's representative indicated disagreement with the 
effective date assigned by the RO for the grant of benefits, 
but did not specify for which disability he was seeking an 
earlier effective date.  In an April 1998 statement of the 
case, the RO referenced the issue of the effective date 
assigned for the 10 percent rating for tinnitus.  In a letter 
and substantive appeal filed in May 1998, the veteran and his 
representative argued solely for an earlier effective date 
concerning the service connected hearing loss of the right 
ear.  Tinnitus was not mentioned in these documents.  The RO 
should consider the issue of whether a timely notice of 
disagreement with regard to the issue of an earlier effective 
date for service connection for tinnitus was filed.

Entitlement to service connection for a right ear disability 
other than hearing loss or tinnitus

On August 1, 2000, a video conference hearing was held before 
Iris S. Sherman, who is a Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 2000).  At the time of this 
hearing, the issues identified as being on appeal were 
entitlement to an earlier effective date for service 
connection for tinnitus, and entitlement to an increased 
rating for hearing loss of the right ear.  During the course 
of this hearing, however, the veteran also complained of 
having fluid in his right ear, and thus appeared to raise a 
claim concerning service connection for a right ear 
disability other than hearing loss and tinnitus.  As the 
disability evaluation for a service connected right ear 
disability other than hearing loss and tinnitus could affect 
the ultimate rating the veteran is assigned for symptoms 
relating to his right ear, this claim is inextricably 
intertwined with the veteran's claims for increased rating 
and piecemeal adjudication should be avoided.  

Thus, the RO should adjudicate the separate issue of 
entitlement to service connection for a right ear disability 
other than hearing loss and tinnitus, on a direct basis or as 
secondary to any service connected disability.  The veteran 
should be notified of the need to file a substantive appeal 
if he wishes the Board to address this issue.

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with any employment 
since February 1992, due to his tinnitus 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his tinnitus in 
support of a claim for an extraschedular 
evaluation.  Furthermore, he should 
submit the names and addresses of any 
medical providers from whom he received 
recent treatment for hearing loss.  The 
RO should obtain any identified records.  

2.  The veteran should be afforded a 
current VA audiological examination.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
accomplished.  A determination should be 
made regarding the veteran's hearing 
acuity.

3.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim concerning the rating 
assigned for his tinnitus to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of extra-schedular 
evaluation under the provisions of 
38 C.F.R. § 3.321 (1999).  

4.  The RO should consider the issues of 
whether a timely notice of disagreement 
was submitted to the issue of an earlier 
effective date for service connection for 
tinnitus and for service connection for 
hearing loss.  The veteran and his 
representative should be notified of the 
right to present evidence and argument or 
to appear for a hearing with regard to 
these issues. 

5.  The RO should issue the veteran a 
supplemental statement of the case on the 
claim concerning entitlement to an 
effective date prior to February 27, 
1992, for service connection for hearing 
loss of the right ear and tinnitus, to 
include the issues of whether there were 
timely notices of disagreement to these 
two issues.  With regard to the 
timeliness issue concerning hearing loss, 
the veteran and his representative should 
be notified of the need to submit a 
substantive appeal to this matter if the 
Board is to consider the issue.

6.  The RO should inform the veteran that 
it will consider his claim concerning 
service connection for a right ear 
disability other than hearing loss and 
tinnitus, on a direct basis or as 
secondary to any service connected 
disability.  He should be invited to 
submit evidence or argument on this 
matter.  The RO should thereafter 
consider this issue.  If the 
determination is adverse to the veteran, 
he and any representative should be duly 
notified and provided the opportunity to 
perfect an appeal.

7.  The RO should also review the 
documents associated with the claims file 
in September 2000 in relation to the 
veteran's claims concerning the ratings 
assigned for his hearing loss of the 
right ear and tinnitus, and, any other 
relevant claims which are, at that time, 
currently in appellate status.  If these 
claims remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of the documents 
received in September 2000. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


